Loring, J.
If the defendant exposed poison with intent that it should be swallowed but it was not swallowed by the cattle in question, the jury had to find a verdict of guilty on the second count and a verdict of not guilty on the first. There is no inconsistency between the two.
The other reason for arresting judgment was that “cattle” is not sufficiently definite. This was a cause existing before verdict not affecting the jurisdiction of the court and so not ground for arresting judgment. R. L. c. 219, § 38. Commonwealth v. Monahan, 170 Mass. 460.
It is not improper to add, however, that there is nothing in the objection. For while the word “ cattle” may have been too indefinite under the black act, St. 9 Geo. I. c. 22, § 3, (Rex v. Chalkley, Russ. & Ry. 258) and at common law (State v. Brookhouse, 10 Wash. 87), it is not too indefinite under our criminal practice act. That act provides that a detailed description is not necessary (R. L. c. 218, § 17) and gives the defendant a right to a bill of particulars if the charge would not be otherwise fully, plainly, substantially and formally set out. R. L. c. 218, § 39. Commonwealth v. Dill, 160 Mass. 536. Commonwealth v. Jordan, 207 Mass. 259. Under that statute it is sufficient to charge this act in the words of the statute creating the crime. R. L. c. 208, § 98.

Judgment affirmed.